46 F.3d 1136
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Cyril A. KOLOCOTRONIS, Appellant,v.Michael B. CALVIN, Judge of the Circuit Court of the City ofSt. Louis, Probate Division, The Honorable, Appellee.
No. 94-4121.
United States Court of Appeals,Eighth Circuit.
Submitted:  Jan. 19, 1995.Filed:  Jan. 30, 1995.

Before WOLLMAN, Circuit Judge, HENLEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Cyril A. Kolocotronis appeals from the district court's1 order dismissing for lack of subject matter jurisdiction Kolocotronis' petition for writ of mandamus, which asked the district court to order that a jury trial be granted on the state's petition that a successor guardian and conservator be appointed for Kolocotronis.


2
We agree with the district court that because it alleged no federal constitutional claim, the district court was without jurisdiction to consider Kolocotronis' petition.  Accordingly, the district court's order of dismissal is affirmed.  See 8th Cir.  Rule 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri